DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 13-22, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0041470 to Huffer et al. (Huffer) in view of US Patent No. 4,215,797 to Chen and US 2012/0045554 to Carvin et al. (Carvin).
Regarding claim 1, Huffer discloses a lid (20) closing a container (12), the lid being a planar element formed from a flexible composite sheet material (€0033) and having at least an outer face (24) facing away from interior of the container and an inner face (26) of different materials (€0034), the lid capable of being formed by die cutting and from a flexible composite sheet material, the lid comprising a functional area (rectangular border around barcode in 34) bearing machine-readable data (barcode) on the outer face.  Huffer does not teach the lid 
Regarding claim 2, Huffer further discloses the functional area being a barcode (50).
Regarding claim 3, the modified Huffer further discloses the indentation being a continuous encircling indentation (28) that fully encircles the functional area (Chen, Fig 1).
Regarding claim 4, the modified Huffer does not teach discontinuous indentation; however it would have been obvious to one of ordinary skill in the art to make the indentation discontinuous by removing parts to save manufacturing costs without changing the function of the indentation since it has been held that omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter.1989).
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 6, the modified Huffer teaches planar indentation (28, Chen) being flat planar portion indented in relief which would be relative to remainder of lid outside functional area since it is the only part indented.
Regarding claim 7, Huffer further teaches the functional area comprising less than 70 percent of the lid (34, Fig 2).
Regarding claims 8-9, the modified Huffer does not teach the recited dimension ranges of the indentations; however it would have been obvious to make the area to the range as recited in order to optimize the readability of the functional area since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Inre Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).
Regarding claim 10-11, Huffer further discloses the lid capable of being formed by the recited sheet material having the recited thickness and embossments.
Regarding claim 13, the modified Huffer further discloses the indentations (28) having a U-shaped cross section (Fig 1, Chen).
Regarding claims 14, the modified Huffer does not teach the recited dimension ranges of the indentations; however it would have been obvious to make the area to the range as recited in order to optimize the readability of the functional area since it has been held that Inre Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).
Regarding claim 15, the modified Huffer does not teach the recited dimension ranges of the indentations; however it would have been obvious to make the area to the range as recited in order to optimize the readability of the functional area since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Inre Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).
Regarding claim 16, Huffer further discloses flexible composite sheet material comprising a metallised layer (22).
Regarding claim 17, Huffer further discloses fleixble composite material comprising one or more polymer layers (24, 26).
Regarding claim 18, Huffer further discloses the polymer being PET (€0034).
Regarding claim 19, Huffer further discloses composite sheet material comnprising polypropylene (24), a metal film, and PET (26) (€0034).  Huffer does not teach the metal film to be aluminum; however, aluminum was known in the art to be used as a metal film in composite sheet material lids and one of ordinary skill in the art would have found it obvious to choose aluminum for the material of the metal foil for barrier properties.
Regarding claim 20-22, Huffer further discloses the lid functioning with a container body (12) having an open mouth lid (Fig 7A-7B), the lid sealed to the body so as to close the open mouth of the body to define an interior of the lidded container (€0013), the functional area located above open mouth of body, the container being a container that can hold any of the recited items. 

Regarding claim 28, Huffer further discloses the flexible composite sheet material (34) that forms planar element of the lid is continuous (Figs 7a-7b).

Claim 1-11, 13-22, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffer in view of US 2010/0200449 to Kasboske and Carvin.
Regarding claim 1, Huffer discloses a lid (20) closing a container (12), the lid being a planar element formed from a flexible composite sheet material (€0033) and having at least an outer face (24) facing away from interior of the container and an inner face (26) of different materials (€0034), the lid capable of being formed by die cutting and from a flexible composite sheet material, the lid comprising a functional area (rectangular border around barcode in 34) bearing machine-readable data (barcode) on the outer face.  Huffer does not teach the lid comprising one or more rigidifying indentations.  Kasboske discloses product identifying system (Figs 11-16) and in particular discloses that it was known in the art to surround a product identifier (functional area 104) on a container with indentations (raised rim 130 or depression 100) to in order to bound a space for providing a tactile sensible information so that it can function as a convenient locator for the information (¶0082).  Kasboske further discloses the indentation encompassing the functional area, see Fig 11 and can promote flatness of functional area in resting state of lid since it has the structure as recited, the rigidifying indentation being a planar indentation that encompasses the functional area of encircling indentation.  In particular, Kasboske teaches that the indentation is formed from the container wall where the functional area is placed on and is arched to protrude convexly from outer face of the wall such that a corresponding recess (108) is formed in the inner face of the wall (Figs 12-15).  One of ordinary 
Regarding claim 2, Huffer further discloses the functional area being a barcode (50).
Regarding claim 3, the modified Huffer further discloses the indentation being a continuous encircling indentation that fully encircles the functional area (Kasboske, Fig 16).
Regarding claim 4, the modified Huffer does not teach discontinuous indentation; however it would have been obvious to one of ordinary skill in the art to make the indentation discontinuous by removing parts to save manufacturing costs without changing the function of the indentation since it has been held that omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter.1989).
Regarding claim 5, the modified Huffer teaches a first encircling indentation around the functional area but does not teach a second encircling indentation.  However, one of ordinary skill in the art would have found it obvious to incorporate an additional encircling indentation around the functional area to better facilitate identifying the location of the functional area In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 6, the modified Huffer teaches planar indentation (100, Kasboske) being flat planar portion indented in relief which would be relative to remainder of lid outside functional area since it is the only part indented.
Regarding claim 7, Huffer further teaches the functional area comprising less than 70 percent of the lid (34, Fig 2).
Regarding claims 8-9, the modified Huffer does not teach the recited dimension ranges of the indentations; however it would have been obvious to make the area to the range as recited in order to optimize the readability of the functional area since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Inre Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).
Regarding claim 10-11, Huffer further discloses the lid capable of being formed by the recited sheet material having the recited thickness and embossments.
Regarding claim 13, the modified Huffer further discloses the indentations (130) having a U-shaped cross section (Fig 17, Kasboske).
Regarding claims 14, the modified Huffer does not teach the recited dimension ranges of the indentations; however it would have been obvious to make the area to the range as recited in order to optimize the readability of the functional area since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Inre Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).
Inre Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).
Regarding claim 16, Huffer further discloses flexible composite sheet material comprising a metallised layer (22).
Regarding claim 17, Huffer further discloses fleixble composite material comprising one or more polymer layers (24, 26).
Regarding claim 18, Huffer further discloses the polymer being PET (€0034).
Regarding claim 19, Huffer further discloses composite sheet material comnprising polypropylene (24), a metal film, and PET (26) (€0034).  Huffer does not teach the metal film to be aluminum; however, aluminum was known in the art to be used as a metal film in composite sheet material lids and one of ordinary skill in the art would have found it obvious to choose aluminum for the material of the metal foil for barrier properties.
Regarding claim 20-22, Huffer further discloses the lid functioning with a container body (12) having an open mouth lid (Fig 7A-7B), the lid sealed to the body so as to close the open mouth of the body to define an interior of the lidded container (€0013), the functional area located above open mouth of body, the container being a container that can hold any of the recited items. 
Regarding claim 27, Huffer further discloses functional area is a barcode (50) printed on outer face of lid.
.

Allowable Subject Matter
Claim 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, putting indentation around the periphery of the Huffer lid as suggested by Chen strengthens the structure of the lid at the periphery and incorporating embossings near the center of the lid as suggested by Carvin facilitates deformation at the center of the lid.  Applicant argues that both motivations are contradictory and opposite of each other.  This is not persuasive since the embossing and indentations are placed on different areas of the lid and thus would affect each part of the lid differently given its location.  Applicant further argues that the combination teaches away from the intended purpose of Huffer.  Applicant argues that the lid of .
Applicant further argues the combination of Huffer, Kasboske and Carvin in that Carvin embossing would not promote flatness.  However, this deformation only happens when pressure is applied on the lid.  In the resting state of the lid as claimed, the embossings do not facilitate deformation.  Applicant further argues that there would be no purpose in having a locator in combination with a deformable lid.  This is not persuasive because the purpose of the locator allows tracking of the functional area on the lid and the purpose of the embossings allows the lid to deform under sufficient pressure when applied to the container.  Applicant further argues that the claimed combination does not teach the claimed subject matter of the embossing arranged outwardly relative to the rigidifying indentation.  However, applicant does not specify the outward direction of the embossing and in fact, discloses the embossing both towards the center and the periphery of the lid (see Fig 15).  In the instant case, the Carvin embossing is located outside the rigidifying indentation and towards the center of the lid.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735